Citation Nr: 0933850	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for a chronic sinus 
disorder.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for a low back disorder.

4.	Entitlement to an initial compensable evaluation for 
recurrent left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 2001 to 
December 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In his November 2005 VA Form 9, the Veteran requested a 
hearing before the Board in Washington, D.C.  In an August 
2007 statement, the Veteran changed his request to a Travel 
Board hearing to be conducted at the Oakland RO.  In July 
2008, the Veteran was sent notification of his Travel Board 
hearing scheduled for August 2008.  The Veteran failed to 
appear for the scheduled hearing and has not offered an 
explanation for his absence or requested to have the hearing 
postponed.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.702(d) (2008).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the 
Veteran had a sinus disability that preexisted his active 
duty service.

2.	The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the 
Veteran's sinus disability was not aggravated by military 
service because the record fails to show the has been 
diagnosed with a chronic sinus disability at any time 
during the pendency of his appeal.

3.	The preponderance of the competent and credible medical 
evidence of record fails to show that the Veteran has been 
diagnosed with hearing loss in either ear as defined by VA 
at any time during the pendency of his appeal.

4.	The preponderance of the competent and credible medical 
evidence of record shows that, with taking into account 
the Veteran's complaints of pain, that his left ankle has 
moderate limitation of motion but no instability, 
ankylosis, malunion of the os calcis or astragalus or 
impairment of the tibia and fibula during the pendency of 
the appeal.


CONCLUSIONS OF LAW

1.	A chronic sinus disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.	Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2008).

3.	During the pendency of this appeal, the Veteran met the 
criteria for a 10 percent evaluation for recurrent left 
ankle sprain.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of Veteran 
status; existence of a current disability; evidence of a 
nexus between the care provided and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The Veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

As to the service connection claims, the Board finds that 
written notice provided in May 2004, prior to the December 
2004 rating decision, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  While the above notice did not provide the 
claimant with notice of the type of evidence necessary to 
establish effective dates and disability ratings for the 
disabilities on appeal in accordance with the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds that the failure is harmless because the preponderance 
of the evidence is against the appellant's claims and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

As to the claim for a higher evaluation, the Board notes that 
in Dingess, supra, the Court also held that in cases, like 
the current one, where service connection has been granted 
and initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to severe has been fulfilled.  Also see Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient (i.e., the May 2004 notice provided the 
Veteran prior to the December 2004 rating decision), VA's 
duty to notify in this case has been satisfied.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
has obtained and associated with the record all identified 
and available in-service and post-service records.  The 
Veteran was also afforded VA examinations in September and 
November 2004 which the Board finds are adequate to 
adjudicate the service connection claims and the rating claim 
because they are predicated on a review of the claims files 
and all pertinent evidence of record as well as an 
examination of the claimant and, where needed, they address 
the rating criteria that are relevant to rating the 
disability in this case.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As to the post-service record, while the Veteran notified the 
September 2004 VA examiner that he received treatment by a 
private physician for some of his disorders, he did not at 
any time provide VA with an authorization to request these 
records despite being asked to do so in the May 2004 VCAA 
letter.  Therefore, adjudication of his claims may go forward 
without a request for these records.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991) (holding that "the duty to 
assist is not always a one-way street.  If a [V]eteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence.").  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Service Connection Claims

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2008), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2008).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003) (emphasis 
added).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the Veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
Veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
Veteran is not entitled to service- 
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
Veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322. 

Wagner, 370 F. 3d at 1096.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Chronic Sinus Disorder

The Veteran asserts entitlement to a chronic sinus disorder 
as a direct result of his active service.  Specifically, he 
contends that he underwent sinus surgery in service, and has 
experienced symptoms of sinusitis since.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Initially, the Board notes that the Veteran's February 2000 
entrance examination does not note a sinus disorder.  
Therefore, he is presumed sound at service entrance.  

The Board nevertheless finds that the evidence of record 
clearly and unmistakably demonstrates the Veteran's sinus 
disorder preexisted active service.  The Board has reached 
this conclusion because pre-service records show the Veteran 
complaints and treatment for sinusitis in 1997 and 1998.  
Moreover, service treatment records both noted the Veteran's 
treatment for chronic sinusitis in March 2002 and report that 
he underwent nasal surgery in August 2002 to repair a 
deviated septum.  Further, the Veteran told the November 2004 
VA examiner that he suffered a fracture to his nose in 1997.  
Finally, the November 2004 VA examiner opined that the in-
service nasal surgery was performed to repair a "structural 
condition" that preexisted service.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Given this record, the 
Board finds the clear and unmistakable evidence shows that 
the Veteran's sinus disorder preexisted his active service.

The Board will next turning to the question of aggravation.  
In this regard, while the Veteran's August 2002 surgery was 
performed to repair a preexisting condition, the treatment 
itself cannot as a matter of law act as an aggravating 
factor.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, the Board notes that the November 2004 VA examiner 
both opined that the Veteran's sinus disorder did not undergo 
a permanent worsening during service and he does not 
currently suffer from a chronic sinus disorder.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin, supra.  

Therefore, the Board also finds there is clear and 
unmistakable evidence to establish that the Veteran's sinus 
disorder, which pre-exited military service, was not 
aggravated beyond its normal progression during active 
service because the preponderance of the competent and 
credible evidence shows that he does not even have a current 
chronic sinus disorder.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic sinus disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

The Bilateral Hearing Loss

The Veteran contends he suffers from bilateral hearing loss 
due to acoustic trauma suffered during active service.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Upon review, service treatment records, including 
audiological examinations conducted in the February 2000 
entry and December 2003 separation examinations as well as 
one conducted in March 2002, are negative for the Veteran 
being diagnosed with hearing loss in either ear as defined by 
38 C.F.R. § 3.385.  Likewise, the post-service record, 
including the September 2004 VA examination which was held 
for the express purpose of ascertaining if the Veteran had 
hearing loss, was  negative for his being diagnosed with 
hearing loss in either ear as defined by VA.  In fact, the 
September 2004 VA audiology examiner reported that the 
Veteran had the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Right Ear
5
10
5
15
25
Left Ear
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The VA examiner indicated that the 
Veteran's hearing is within normal limits bilaterally per VA 
guidelines.  These audiological findings are not contradicted 
by any other medical opinion of record.  See Colvin, supra.

Considering the results of the above examinations, the Board 
finds that the record does not show the Veteran currently 
suffer from hearing loss in either ear for VA benefit 
purposes or that he ever suffered from such a disability.  
Moreover, the Veteran has not identified any post-service 
testing revealing the presence of a hearing loss disability 
for VA compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (holding 
that the requirement of a current disability is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

Other than the Veteran's contentions, the record contains no 
competent evidence of a diagnosis of hearing loss in either 
ear as defined by VA at any time during the pendency of the 
appeal.  Moreover, as Veteran is not competent to give a 
medical opinion on the diagnosis of a condition where, as in 
this case, the disability is not observable to the naked eye 
but requires special medical training to diagnose, the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran has a bilateral hearing loss 
disability for VA purposes.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); also 
see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is also against the claim for service connection 
for bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107.

The Increased Initial Evaluation Claim

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's service-connected recurrent left ankle sprain 
has been evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271 of the Rating 
Schedule.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle.  A 
maximum evaluation of 20 percent is warranted when the 
evidence demonstrates marked limitation of motion of the 
ankle.  The normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).

With the above criteria in mind, the Board notes that the 
Veteran contends he suffers from painful motion and 
instability of the left ankle, thus warranting a compensable 
evaluation.  Moreover, while it was first opined by the 
August 2004 VA examiner that the Veteran had full 
dorsiflexion to 20 degrees and full plantar flexion to 45 
degrees, it was thereafter opined that he suffers a 20 
percent loss of functional capacity due to flare up of pain 
with repetitive weight bearing activities.  This opinion is 
not contradicted by any other medical opinion of record.  See 
Colvin, supra.

In light of the evidence described above, the Board finds 
that the limitation of motion the Veteran's recurrent left 
ankle sprain, taking into account his complaints of pain as 
per the Court's holding in DeLuca, supra and 38 C.F.R. 
§§ 4.40, 4.45, equates to "moderate" limitation of motion 
of the ankle.  Therefore, a 10 percent rating is warrant 
under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

However, a rating higher than 10 percent is not warranted 
under Diagnostic Code 5271 because, even taking into account 
his complaints of pain, the evidence indicates the Veteran is 
capable of 21 degrees of dorsiflexion and 36 degrees of 
plantar flexion of the left ankle.  Moreover, the record is 
negative for a medical opinion that he has "marked" 
limitation of motion of the left ankle.  As such, the 
evidence fails to indicate the Veteran's lost motion equates 
to "marked" limitation of motion.  

The Board has considered whether other Diagnostic Codes may 
afford the Veteran a higher initial evaluation under 38 
C.F.R. § 4.71a (2008).  However, in order to warrant a higher 
initial evaluation, the evidence must demonstrate the 
presence of ankylosis, malunion of the os calcis, or 
astragalus or impairment of the tibia and fibula, none of 
which is present here.  38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5272, 5273 (2008).  Moreover, in the absence of 
ankylosis, the Board may not rate his service-connected 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a higher evaluation is not warranted 
for the Veteran's service-connected left ankle sprain under 
any of these Diagnostic Codes.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the Veteran and his representative's statements to 
VA.  Moreover, the Board acknowledges the Veteran's 
contentions that his left ankle disability warrants a higher 
evaluation because of limitation of motion and instability.  
However, the Board finds that in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment than his 
and his representative's lay assertions.  Furthermore, the 
opinions and observations of the Veteran and his 
representative alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected recurrent 
left ankle sprain because it calls for a medical opinion 
which neither are competent to make.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the Veteran's written statements to the RO and 
statements to VA examiners, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2008).  However, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his left ankle 
strain, acted alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Lastly, to the extent outlined above, as a preponderance of 
the evidence is against the assignment of an initial 
evaluation in excess of 10 percent for the Veteran's left 
ankle sprain at any point during the appeal period, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a chronic sinus disability is denied.

Service connection for bilateral hearing loss is denied.

A 10 percent evaluation for recurrent left ankle sprain is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

With regard to the claim of service connection for a low back 
disorder, while the Veteran's reported that he suffered a low 
back injury in a motor vehicle accident prior to service, he 
also claims that he had fully recovered from this injury and 
his low back disorder was thereafter aggravated by an in-
service back injury.  Moreover, not only is the February 2000 
entrance examination negative for a low back disorder, but 
service treatment records are negative for complaints, 
diagnoses, or treatment for a low back disorder for 
approximately eight months after his entry onto active duty.  
Given this record, the Board finds that a remand is required 
to obtain a medical opinion as to whether the Veteran's pre-
existing low back disorder was aggravated by service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his low back disorder.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  After 
reviewing the record, including the 
Veteran's service treatment records, 
examining the Veteran, and performing 
any medically indicated testing, the 
examiner is asked to provide an opinion 
as to the following:

a.	Does the record contain clear and 
unmistakable evidence (obvious and 
unambiguous) that the Veteran's 
low back disorder did not undergo 
a permanent increase in severity 
during service?  

b.	If the Veteran's low back disorder 
did permanently increase in 
severity during active service, 
the examiner should then provide 
an opinion as to whether this 
increase in severity is due to the 
natural progress of the disorder, 
or in the alternative, is due to 
the circumstances of the Veteran's 
military service.

A detailed rationale should be 
provided for all opinions, including 
a discussion of the evidence used to 
reach the requested opinions.  If any 
requested opinion cannot be provided 
without invoking processes related to 
guesses or based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2.	The RO/AMC should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

3.	After completing the above, and any 
other development deemed necessary, the 
RO/AMC should readjudicate the 
Veteran's claim based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


